NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 




                United States Court of Appeals
                               For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                             Submitted September 20, 2017 
                              Decided September 21, 2017 
                                             
                                        Before 
 
                            MICHAEL S. KANNE, Circuit Judge 
                             
                            ILANA DIAMOND ROVNER, Circuit Judge 
                                  
                            DAVID F. HAMILTON, Circuit Judge 
                             
 
No. 16‐3063 
 
UNITED STATES OF AMERICA,                       Appeal from the United States District 
      Plaintiff‐Appellee,                       Court for the Northern District of Illinois, 
                                                Eastern Division. 
      v.                                         
                                                No. 14 CR 217‐3 
DANIEL VOICAN,                                   
      Defendant‐Appellant.                      Ronald A. Guzmán, 
                                                Judge. 
                                                 
                                       O R D E R 
 
       Daniel Voican pleaded guilty to one count of wire fraud in violation of 18 U.S.C. 
§ 1343 and one count of aggravated identity theft in violation of 18 U.S.C. § 1028A(a)(1) 
and was sentenced to 42 months’ imprisonment and one year of supervised release. His 
written plea agreement included express waivers of his rights to appeal his conviction 
and sentence. He nonetheless filed a notice of appeal. His appellate counsel now seeks 
to withdraw under Anders v. California, 386 U.S. 738 (1967), because she believes that 
any appeal would be frivolous. We gave Voican an opportunity to respond to counsel’s 
motion, see CIR. R. 51(b), but he has not done so. Counsel’s Anders brief is facially 
No. 16‐3063                                                                         Page 2 
 
adequate, so we limit our review of the record to the potential issues that counsel 
discusses. See United States v. Cano‐Rodriguez, 552 F.3d 637, 638 (7th Cir. 2009).  
         
        Counsel first considers whether Voican could argue that his guilty plea was not 
knowing and voluntary. Counsel informs us, however, that Voican did not move to 
withdraw his guilty plea in the district court and does not wish to do so on appeal. A 
challenge to the plea therefore should neither be raised on appeal nor explored in an 
Anders submission. See United States v. Knox, 287 F.3d 667, 671 (7th Cir. 2002). 
         
        Counsel next evaluates whether a challenge to the sentence would provide a 
basis for appeal. Counsel notes that Voican explicitly waived his right to appeal his 
sentence, but potentially could argue that (1) the court relied on an impermissible factor 
such as race when sentencing him; (2) his sentence exceeds the statutory maximum; or 
(3) his waiver was involuntary. See Jones v. United States, 167 F.3d 1142, 1144 (7th Cir. 
1999). But counsel correctly concludes that there is no evidence in the record that the 
court relied on any impermissible factors when sentencing Voican and that his sentence 
of 42 months’ imprisonment falls far below the statutory maximum of 22 years’ 
imprisonment, see 18 U.S.C. §§ 1343, 1028A(a)(1). Regarding a challenge to the 
voluntariness of the waiver, counsel accurately states that, when a plea agreement and 
guilty plea are voluntary, the attendant waivers of the defendants’ rights are also 
voluntary. See United States v. Wenger, 58 F.3d 280, 282 (7th Cir. 1995). Because Voican 
does not wish to challenge the voluntariness of his plea, it would be frivolous to contest 
his waiver of the right to appeal the sentence.  
 
        Accordingly, we GRANT counsel’s motion and DISMISS the appeal.